DETAILED ACTION


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 

Status of Application


	This is a Final Action is in response to a communication filed on January 5, 2021 relating to U.S. Patent Application No. 16/198,865 filed on November 22, 2018.  Claims 9, 12, 13 and 14 have been amended.  Claims 9 –16 are pending.

Response to Arguments
Applicant's Remarks filed on January 5, 2021 have been fully considered. 

In light of Applicant’s amendments to the claims defining the loan status aggregator, the loan health monitor, the LTV alarm and the digital asset liquidator, the interpretation of the claims under 35 U.S.C § 112(f)  and the 35 U.S.C § 112(b) rejection are withdrawn.

Applicant's arguments with respect to the 35 USC § 101 rejections are unpersuasive in light of the 101 PEG 2019 guidelines. Applicant asserts that the claim elements do not broadly claim managing a loan in the abstract sense in that they relate to a specific type of collateral involving blockchain digital assets and provide improvements to conventional loan management and collateralization frameworks through the “loan manager 106” (Remarks, pp. 9-10).  Applicant asserts that the features of the loan manager in addition to the claim amendments adding a 

With respect to the 35 USC § 103 rejection, applicant has amended the limitations of independent Claim 9 to include “a loan manager that creates a digital asset collateral wallet for holding the one or more blockchain digital assets for the loan, the loan having at least a loan repayment period term, and locks the digital asset collateral wallet with a script pub key encumbrance having at least two executions paths; wherein the first script pub key encumbrance execution path is a multisignature (multisig) encumbrance requiring a quorum of signatures to spend before expiration of the loan repayment period term; and 3SALT BLOCKCHAIN INC.Docket No. 66501wherein the second script pub key encumbrance execution path is a locktime-dependent encumbrance that is unlocked for spending by a single signature (single sig) after expiration of the loan schedule term for at least a first recovery period.” Claim 12 has been amended to include “the digital asset collateral wallet has a third execution path, that is a multisig execution path unlocked during a second recovery period that begins after expiration of the first recovery period, by a single sig out of a group of at least three spending keys.” Claim 13 has been amended to include “the single sig of the second script pub key encumbrance execution path is unlocked by a single unique spending key.”  Claim 14 has been amended to include “the second script pub key encumbrance execution path is a multisig Shimco, Wilkins, Miller, Brandhorst and Moyse, alone or in combination, do not disclose the newly recited features in the amended claims   (Remarks, pp. 17 - 18).  Applicant’s argument is persuasive.  Shimco discloses an "online secured loan manager." The loans in Shimko are collateralized, but the collateral is not cryptocurrency or blockchain digital asset collateral owned by the borrower, as in the present application. Instead, Shimko discloses various collateral types including cash, equities, certificates of deposit, lines of credit, mutual funds, debt instruments, derivative instruments, foreign securities and real estate that can be sourced through "sponsors located through a borrower's social network . .. to create a secured loan product." Wilkins discloses a tokenization system wherein entries on a distributed ledger can be used to "track transactions of a fund or other multiple security asset" that represent "underlying securities." Shimco and Wilkins, either alone or in combination, with Miller, Bradhorst or Moyse do not disclose any of the new features which are recited in the amended claims. A search of the prior art, including a STIC Search Report, have not identified any references that teach, alone or in combination, the elements in the amended claims. In light of the aforementioned, the Section 103 rejection is withdrawn.
 
Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Step 1 - Statutory Class
Claims 9 – 16 are directed to a system for managing a loan collateralized by digital assets comprising hardware and software. Therefore, on its face, each of Claims 9 – 16 is directed to a statutory class of invention. 

Step 2A, Prong 1 – Abstract Idea 
Claim 9 recites a system for managing a loan between a lender and a borrower collateralized by one or more blockchain digital assets, the system comprising: a processor, a computer network communications interface, and computer program memory storing instructions which, when executed by the processor, implement: a loan manager that: creates a digital asset collateral wallet for holding the one or more blockchain digital assets for the loan, the loan having at least a loan repayment period term, and locks the digital asset collateral wallet with a script pub key encumbrance having at least two executions paths; wherein the first script pub key encumbrance execution path is a multisignature (multisig) encumbrance requiring a quorum of signatures to spend before expiration of the loan repayment period term; and3 SALT BLOCKCHAIN INC.Docket No. 66501wherein the second script pub key encumbrance execution path is a locktime-dependent encumbrance that is unlocked for spending by a single signature (single sig) after expiration of the loan schedule term for at least a first recovery period; a loan status aggregator for receiving periodic status updates over the network communications interface for the loan; a loan health monitor that determines a loan-to-value (LTV) ratio of the loan based on the periodic status updates; an LTV alarm that alerts a party to the loan if the LTV ratio satisfies a warning condition, and alerts the party to the loan if the LTV ratio satisfies a liquidation condition; and a digital asset liquidator that liquidates digital assets until the liquidation condition is no longer satisfied. The abstract idea recited in Claim 9 is the underlined portion of the claim shown above. The abstract idea involves managing a loan collateralized by one or more digital assets which amounts to fundamental economic practices of mitigating risk and commercial interaction which fall under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. 

Step 2A, Prong 2 – Practical Application
Claim 9 recites  a system for managing a loan between a lender and a borrower collateralized by one or more blockchain digital assets, the system comprising: a processor, a computer network communications interface, and computer program memory storing instructions which, when executed by the processor, implement: a loan manager that: creates a digital asset collateral wallet for holding the one or more blockchain digital assets for the loan, the loan having at least a loan repayment period term, and locks the digital asset collateral wallet with a script pub key encumbrance having at least two executions paths; wherein the first script pub key encumbrance execution path is a multisignature (multisig) encumbrance requiring a quorum of signatures to spend before expiration of the loan repayment period term; and 3 SALT BLOCKCHAIN INC.Docket No. 66501wherein the second script pub key encumbrance execution path is a locktime-dependent encumbrance that is unlocked for spending by a single signature (single sig) after expiration of the loan schedule term for at least a first recovery period; a loan status aggregator for receiving periodic status updates over the network communications interface for the loan; a loan health monitor that determines a loan-to-value (LTV) ratio of the loan based on the periodic status updates; an LTV alarm that alerts a party to the loan if the LTV ratio satisfies a warning condition, and alerts the party to the loan if the LTV ratio satisfies a liquidation condition; and a digital asset liquidator that liquidates digital assets until the liquidation condition is no longer satisfied. The additional elements recited in Claim 9 are underlined above. The additional elements amount to no more than instructions to implement the abstract idea with computer(s), processor(s), memory and software which do not integrate the abstract idea into a practical application. In addition, the additional elements in Claim 9 amount to generally linking the judicial exception (managing a loan collateralized by one or more digital assets) to a particular technological environment (blockchains) and do not integrate the abstract idea into a practical application.

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of the claim adds only instructions to implement the abstract idea with computer(s), processor(s), memory and software and generally link the judicial exception to a particular technological environment. They do not integrate the abstract idea into a practical application. Based on the aforementioned the additional elements fail to add significantly more to the abstract idea.

Dependent claims
Claim 10 (loan health monitor approves a digital asset collateral withdrawal request), Claim 11 (loan health monitor adjusts LTV to an expected realized value, alarm alerts the loan party and digital asset liquidator liquidates digital assets),  Claim 12 (the digital asset collateral wallet has a third execution path, that is a multisig execution path unlocked during a second recovery period that begins after expiration of the first recovery period, by a single sig out of a group of at least three spending keys), Claim 13 (the single sig of the second script pub key encumbrance execution path is unlocked by a single unique spending key), Claim 14 (the second script pub key encumbrance execution path is a multisig execution path unlocked by any single spending key out of a group of at least three spending keys), Claim 15 (expected realized value adjustment is based in part on weighing the digital assets differently from one another) and Claim 16 (expected realized value adjustment is based in part on an amount of digital assets on deposit with a digital asset exchange available for liquidation by the digital asset liquidator) do not integrate the abstract idea into a practical application and fail to add significantly more to the abstract idea.  

As such, Claims 9 – 16 are not patent eligible. 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE N. PROIOS/Examiner, Art Unit 3694    

                                                                                                                                                                                                 /MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        4/8/2021